Citation Nr: 1620267	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  05-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for degenerative joint disease (DJD) of the right knee.

2. Entitlement to service connection, to include on a secondary basis, for DJD of the left knee.

3. Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to February 1993.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Board remanded this case for further development.   The Board notes that the Veteran's VA medical records through March 2016 are associated with the claims file.  In August 2015, the Veteran notified the RO that she never applied for or used any VA vocational rehabilitation benefits.  Additionally, the Veteran was afforded new VA examinations with respect to the issues on appeal that occurred in August 2015.  The Board is therefore satisfied there was substantial compliance with the requested development with regard to those claims.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's right knee disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by service-connected disability.

2.  The Veteran's left knee disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by service-connected disability.

3.  The Veteran's hypertension was chronically worsened by her service-connected disabilities.




CONCLUSIONS OF LAW

1. The criteria for service connection for DJD of the right knee are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for DJD of the left knee are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3. The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information or evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notice in November 2006, December 2010, July 2012 and April 2013 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in August 2015.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2015 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the Veteran's claims on appeal that occurred in April 2007, April 2010, April 2011, February 2013 (with addendum dated November 2013) and August 2015.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis and hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DJD of the Knees

1. Factual Background

The Veteran seeks entitlement to service connection, including on a secondary basis, for bilateral DJD of the knees.  Specifically, the Veteran asserts that her service-connected conditions caused an abnormal gait which caused her bilateral knee DJD.  Alternatively, she claims her service-connected conditions caused her obesity which caused her bilateral knee DJD.  The Veteran is service connected for depression, muscle tension headaches, residuals of injury to coccyx with thoracic muscle spasm, cervical spine muscle spasms associated with residuals of injury to coccyx, right foot muscle pain and cramping, tinea versicolor and left leg lipoma.

The Veteran's May 1986 induction examination did not note any knee disabilities, and did not note swollen or painful joints.  An August 1987 service treatment record (STR) shows that the Veteran had complained of upper knee pain during the past three weeks due to striking her knee on a car door.  The Veteran's STRs do not show any other complaints of bilateral knee pain or treatment.

Post-service medical records show that the Veteran underwent an X-ray of her left knee in August 1993 that showed a normal knee.  A bilateral knee X-ray that occurred in March 1999 revealed "some subchondral sclerosis and mild undulating deformities of the lateral condyles of both knees," with no joint effusion.

During an August 2001 VA orthopedic surgery consultation, the physician noted a normal gait and that the Veteran was able to stand on her heels and toe out without difficulty.  In addition, the physician noted full range of motion and power to the upper and lower extremities.

A March 2004 VA examination, related to the Veteran's increased rating claim for her service-connected coccyx with thoracic muscle spasm, noted intermittent radiation of shooting sharp pain to the buttocks and around the lateral hips to the anterior thighs and knees, worse on the right leg.  The Veteran reported the onset of these symptoms during the past one to two years and reported limping when that occurred.  The examiner further noted a steady gait and that the Veteran was able to walk on her toes and heels.

The Veteran underwent another X-ray in August 2004.  That X-ray revealed symmetrical minor degenerative changes on the lateral aspect of the knees and patellar alta.  The examiner noted that both knees were within normal limits.

In a September 2004 VA medical record, a physician stated that "it's my opinion the patient's ... hypertension and current knee pain is more likely than not related to her injury to coccyx  [with] thoracic muscle spasms."  The following month, the Veteran reported the onset of her bilateral knee pain at two or three months prior without any known injury or prior symptoms.

An April 2007 VA examiner was unable to make a direct connection between the bilateral knee DJD and the Veteran's service-connected conditions on the basis that "any opinion would be speculation."

A November 2009 VA medical record shows that the Veteran felt her bilateral knee pain was exacerbated by her altered posture due to her service-connected coccyx with thoracic muscle spasm.  In this record, the physician noted that the bilateral knee pain "may be related to underlying lumbar spine condition with altered gait and change in posture."

Regarding direct service connection, an April 2010 VA examiner opined that "[i]t is less as likely as not that the Veteran's bilateral DJD is the result of in service documented left knee muscular strain."  The examiner further noted that the Veteran's bilateral knee arthritis appeared to be a natural progression due to her obesity rather than either direct service connection, or secondary to her service-connected back condition.

Noting no STRs regarding bilateral knee pain, and no chronicity noted following in-service treatment for a left knee strain in August 1997, an April 2011 VA examiner opined that the bilateral knee DJD was not related to military service.  Further, the examiner opined that the bilateral knee DJD was not caused or aggravated by the Veteran's service-connected conditions as those conditions "are not etiologies for DJD of the knee."

Regarding a claim for direct service connection, a February 2013 VA examiner opined that due to the Veteran's denial of an in-service injury to her knees, and no nexus identified during the examination, that the "claimed condition was less likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  In addition, regarding the Veteran's secondary service connection claim, the examiner opined that the claimed condition "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner went on to state that he found no nexus between the Veteran's service-connected low back, foot pain and lipoma, and the knee disabilities.

During a June 2013 DRO hearing, the Veteran testified that she did not have problems with her knees while in service, and that the knee problems began in 2000.  The Veteran further reiterated her contention that her knee disability is related to her back pain.

In a November 2013 addendum to the February 2013VA examination, the examiner opined that the Veteran's claimed condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that there is no scientific evidence that establishes a nexus between the Veteran's knee pain and any of the service-connected conditions involving the back, foot or lipoma.

In a January 2015 post-remand brief, the Veteran asserted that the February 2013 knee examiner did not extrapolate on the potential relationship between the symptoms of the Veteran's service-connected conditions, such as altered gait and obesity, and the potential relationship to the bilateral knee DJD.  

Thereafter, an August 2015 VA examination provided four medical opinions concerning secondary service connection, aggravation, relationship between an altered gait and the claimed condition, and the relationship between obesity and the claimed condition.  Regarding secondary service connection, the examiner opined that it is "less likely than not" that the bilateral knee DJD disability is due to or caused by the service-connected conditions.  The examiner found that X-rays from 2004 and 2007 showed that the Veteran had mild bilateral degenerative changes in the knees, and that the complaints of pain are normal for the Veteran's age and was likely related to her history of obesity.  Regarding aggravation, the examiner opined that the Veteran's bilateral knee condition was not "aggravated beyond the natural progression by her [service-connected] conditions."  Again, the examiner noted that the 2004 and 2007 X-rays showed only mild degenerative changes with no progression from one radiological exam to the other, which was normal for the Veteran's age and weight.  Regarding altered gait, the examiner found that the weight of the mainstream medical literature is against the association between the development of degenerative knee joint changes and an altered gait.  Lastly, regarding obesity, the examiner found that the medical literature does show an association between sleep disturbance and obesity, but that such is only an association and not a "cause and effect."  Further, the examiner noted that weight gain is caused by eating more food than required (i.e. consuming more calories than is burned), not from lack of sleep.

2. Legal Analysis

After a review of all the evidence, the Board finds that, while the Veteran currently has a bilateral knee disability, the weight of the evidence demonstrates that the Veteran's condition is not directly service related, is not related to her service-connected conditions, and was not aggravated beyond the natural progression by her service-connected conditions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an August 2004 VA medical report diagnosed the Veteran with "symmetrical minor degenerative changes of the lateral aspect of the knees" following an X-ray of the bilateral knees.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether these disorders manifested in service, within one year of service, or are otherwise related thereto.

An August 1987 STR shows that the Veteran complained about pain to her upper left knee after striking it on a car door several weeks prior.  There are no other STRs showing treatment for either knee.  In addition, the medical records do not show complaints of knee pain until a March 2004 VA examination related to the Veteran's service-connected coccyx with thoracic muscle spasm.  At this examination, the Veteran asserted a sharp shooting pain to her knees.  The first medical record suggesting possible degenerative changes to Veteran's bilateral knees is a March 1999 X-ray report that found some "subchondral sclerosis and mild undulating deformities of the lateral condyles of both knees."  The first medical record showing any degenerative changes to the Veteran's bilateral knees is the August 2004 X-ray report.  

Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the service treatment records do not note arthritis in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2015).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease, as opposed to any other diagnosis.  

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the bilateral knees within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that she had such disorders within the first year after her separation from service.  Thus, the Veteran is not entitled to service connection for bilateral knee DJD on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1111, 1112, 1132, 1133 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). 

The record shows that the first post-service evidence of a knee disability was the March 1999 X-ray report, over six years after her separation from service.  There has been no lay allegation of continuous or frequent and persistent degenerative arthritis symptoms since her separation from service in February 1993. 

VA examinations dated April 2010, April 2011, and February 2013 (including the November 2013 addendum) reviewed the evidence of record and found that the Veteran's bilateral knee DJD was not incurred in or caused by the claimed in-service injury, event or illness.  Moreover, at the February 2013 VA examination, the Veteran denied an in-service nexus for her knee condition.  There is no contrary medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

As to the Veteran's secondary service connection and aggravation claim, the Board finds the August 2015 VA examination report the most probative.  The August 2015 VA examiner reviewed and discussed the evidence of record, as well as the Veteran's medical history and lay assertions.  Following that review, regarding secondary service connection, he opined, "[i]t is less likely than not that the veterans left and right knee disabilities are due to or caused by the veterans [service-connected] disabilities."  In making this determination, the examiner noted that the Veteran's bilateral knee X-rays from 2004 and 2007 showed mild degenerative changes which were normal for her age.  Moreover, the examiner found a nexus between the Veteran's obesity and her bilateral knee condition.  

Regarding the Veteran's claim for aggravation, the August 2015 VA examiner opined that the "Veteran's left and right knee disabilities are not aggravated beyond [their] natural progression by her [service-connected] conditions."  Again, the examiner noted that the 2004 and 2007 X-rays showed only mild degenerative changes with no progression shown between the imaging reports.  Regarding the Veteran's claim that her obesity was brought on by her sleep disorder symptoms, symptoms related to her service-connected conditions, and that her obesity caused her bilateral knee condition, the examiner found that medical literature does show an association between the two.  However, the examiner pointed out such was only an association, not a cause and effect.  The examiner noted that weight gain is caused by consuming more calories than burned, not by a lack of sleep.  Lastly, the examiner answered negatively the Veteran's assertion that her altered gait caused by her back condition in effect caused her to develop her bilateral knee disability.  The examiner pointed out that the "mainstream medical literature is against an association between altered gait and the development of degenerative changes in knee joints."

Additionally, VA examinations from April 2011 and February 2013 did not find that the Veteran's bilateral knee DJD was proximately caused or aggravated by her service-connected conditions.  

The Board notes that the record shows two VA medical reports in support of the Veteran's claims.  The first is a September 2004 medical record in which the physician opines that "it's my opinion the patients depression, muscle spasms, tension headaches, hypertension and current knee pain is more likely than not related to her injury to coccyx [with] thoracic muscle spasms."  In another medical record dated November 2009, a VA physician noted that the "patient's worsening bilateral knee pain may be related to underlying lumbar spine condition with altered gait and change in posture."  

Although these opinions are by medical professionals competent to provide them, the Board finds them to be of less than persuasive probative value because, by themselves, they are conclusory and do not include any explanation or rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In fact, the September 2004 opinion ties four distinct medical conditions (depression, muscle spasm, hypertension and bilateral knee DJD) to the same etiologies without providing any underlying rationale.  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of her bilateral knee pain.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that she has medical training or expertise, she cannot competently provide a medical nexus opinion between a current diagnosis, such as degenerative disease or arthritis, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the clinical findings of the August 2015 VA examiner, who determined that the there was no nexus between the Veteran's claimed condition and her service-connected conditions, or was aggravated by her service-connected disabilities.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.

For these reasons, and others stated above, the Board finds the August 2015 VA examination report the most probative.  Accordingly, the Board finds service connection based on secondary service connection and aggravation are not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral knee DJD.  The claims are denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

1. Factual Background

The Veteran seeks entitlement to service connection, including on a secondary basis, for hypertension.  Specifically, the Veteran asserts that her service-connected conditions contribute to her difficulty in controlling her blood pressure.  The Veteran is service connected for depression, muscle tension headaches, residuals of injury to coccyx with thoracic muscle spasm, cervical spine muscle spasms associated with residuals of injury to coccyx, right foot muscle pain and cramping, tinea versicolor and left leg lipoma.

The Veteran's STRs include the following blood pressure readings:  100/60 (May 1986), 104/70 (August 1986), 120/70 (August 1987), 100/64 (September 1987), 108/80 (August 1989), 120/80 (December 1989), 100/60 (September 1990), 96/58 (January 1991), 118/78 (June 1991), 102/80 (May 1992), 108/64 (September 1992), 110/66 (December 1992), 119/72 (February 1993).  The STRs do not show clinical findings of, or treatment for, hypertension.

In a March 1999 VA medical record, the Veteran's blood pressure reading was 147/91.  The physician noted that the Veteran's blood pressure had been elevated over the last three visits and that the Veteran would be provided with an electronic blood pressure cuff so she could monitor her blood pressure at home.

A March 2001 VA medical record notes that the Veteran has high blood pressure without the history of hypertension.  Three days later, a VA medical record notes an impression of hypertension.

In a September 2004 VA medical record, the physician stated that "it's my opinion the patient's ... hypertension and current knee pain is more likely than not related to her injury to coccyx [with] thoracic muscle spasms."  A September 2005 VA medical record notes that the Veteran developed hypertension after discharge from service, but that it is difficult to determine the contribution to this condition from her chronic pain component.  The Veteran also filed a claim for service connection in September 2004 claiming entitlement based on direct service connection, secondary service connection "and/or adjunct."

A June 2006 VA medical record shows that the Veteran reported her blood pressure running in the "mid 90s diastolic," but when she awoke with a headache her blood pressure was 157/104.  After taking her blood pressure medications her blood pressure did not improve.

A VA physician opined in a November 2006 medical record that "[i]t is more likely than not that her pain is contributing to her difficulty controlling her blood pressure. I cannot say that the pain is the only source for her elevated blood pressure, however."

An April 2007 VA examiner found that the Veteran's hypertension is not due to her service-connected conditions.  However, the examiner was unable to estimate any aggravation of hypertension caused by the pain symptoms related to her service-connected conditions.  

A September 2008 VA physician noted that the Veteran's lability in blood pressure is likely due to her increased pain levels.  Furthermore, the physician stated that the Veteran's service-connected "back and neck conditions are likely exacerbating her blood pressure elevation."  Additionally, in a November 2009 VA medical report, the Veteran correlated her blood pressure increase to her pain level and noted that she has higher blood pressure readings when her back pain is at its peak.

The Veteran underwent a VA examination in April 2010.  The VA examiner opined that "[i]t is less likely that the Veteran's hypertension is secondary to her service-connected low back pain."  The physician noted that the Veteran's high blood pressure "does not meet the criteria for hypertension" and that the Veteran is being actively treated for hypertension with several medications."

In August 2005, a VA physician found that Veteran has a component of chronic pain which is likely contributing to her hypertension.  While the physician noted that it is impossible to tell how much the chronic pain is affecting the Veteran's blood pressure, "[i] t is more likely than not that it does have some measurable affect however it is unlikely that it was the source of her hypertension prior to treatment."

A January 2011 VA medical record notes that the Veteran has had increased problems with blood pressure control.  In addition, the physician noted that due to a contribution from chronic pain, her hypertension is more difficult to control due to avoidance of non-steroid anti-inflammatory drugs (NSAIDS) secondary to her renal disease.

The Veteran underwent another VA examination in April 2011.  The examiner opined that the Veteran's hypertension is not related to events that occurred in service, nor did the Veteran develop hypertension within one year of service.  The Veteran also stated that she was diagnosed with hypertension in 2002.  In addition, the examiner opined that the Veteran's service-connected disabilities that may contribute to pain are not likely, or less likely than not, the cause of her hypertension.  Further, the examiner did not find that the Veteran's chronic pain aggravated her hypertension because there is no literature associating the two.  The examiner pointed out that acute pain can cause elevated blood pressure due to the association with "activation of the sympathetic nervous system and associated hyperadrenergic response," but that chronic pain lacks those qualities.

An April 2012 letter from a VA physician notes that the Veteran is on multiple medications for hypertension and renal disease and has experienced greater difficulty controlling her blood pressure during exacerbations of back pain or headaches.  The physician found that while the chronic pain associated with her service-connected conditions may not have been the proximate cause of her hypertension, "I feel it is as likely as not the cause of her present hypertensive exacerbations making her blood pressure much more difficult to properly control."

At a June 2013 DRO hearing, the Veteran testified that her doctors related her hypertension with the increased pain levels associated with her back, migraines and tension headaches.  

A November 2013 VA examiner found that the Veteran's hypertension is "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner noted that NSAIDS can cause an elevation in blood pressure which returns to baseline once that drug is stopped.  As such, the examiner also opined that the medical evidence is not sufficient to support a determination of a baseline level of severity.  In addition, the examiner answered negatively the question of whether the Veteran's hypertension was at least as likely as not aggravated beyond its natural progression by her service connected conditions. 

An August 2015 VA examination addressed issues concerning secondary service connection, aggravation, the relationship between depression, sleep impairment and hypertension, the relationship between obesity and hypertension, and the relationship between anti-inflammatory medications and hypertension.  The examiner opined that hypertension was not caused by or aggravated by the Veteran's service-connected disabilities.  The examiner noted risk factors for high blood pressure including obesity, race, heredity, diet and physical activity.  The examiner also noted that NSAIDS can cause elevation in blood pressure that returns to baseline once that drug is stopped.  Further, the examiner noted that although there may be an association between sleep disturbances, chronic pain and hypertension, those are only associations and not cause and effect.  Regarding a relationship between obesity and hypertension, the examiner found that hypertension has multifactorial causes, and that, as such, it would not be possible to determine to what degree each of those risk factors contributed to the claimed condition.  Regarding a relationship between NSAIDS and hypertension, the examiner found that VA records showed continual use of NSAIDS, but not continual use of antihypertensive medication.  Therefore, the examiner stated he was unable to determine what affect the NSAID use had on the Veteran's hypertension.

A January 2016 VA physician noted that the Veteran's measured blood pressure readings during exacerbations of pain "certainly reflect greater difficulty controlling her hypertension when she is experiencing pain."  Therefore, the physician opined that while her chronic pain may not be the proximate cause of her hypertension, "I feel it is as likely as not the cause of her present hypertensive exacerbation, making her blood pressure much more difficult to properly control."

2. Legal Analysis

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015). 

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of direct service connection for hypertension.  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, hypertension.  However, as noted above, her STRs are completely silent for any clinical findings or treatment for hypertension.  There is no evidence that hypertension was manifested in service or during the first post service year.  The earliest clinical record showing that the Veteran had hypertension is dated in March 2001, some eight years after her active service.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112, 1132) is not warranted.  What remains for consideration is whether or not in the absence of a diagnosis in service and/or post service continuity of symptoms, the Veteran's hypertension may nonetheless somehow otherwise be related to her service.

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connection.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that the Veteran originally filed a claim for service connection for hypertension in September 2004.  The Veteran claimed entitlement based on direct service connection, secondary service connection "and/or adjunct."  The Board interprets this claim to include an aggravation element.

During the course of the Veteran's appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  Medical records providing favorable opinions regarding service-connected conditions aggravating the Veteran's hypertension include VA physician records dated September 2004,  November 2006, September 2008, August 2010, January 2011, April 2012, and January 2016.  The Board finds the April 2012 medical record the most instructive.  The April 2012 medical record is a letter from a VA physician describing treatment provided for the Veteran's hypertension and discusses difficulty in controlling her blood pressure during exacerbations caused by the service-connected back and headache pain.  Following these observations, the physician opines that the pain related to the Veteran's service-connected conditions "is as likely as not the cause of her present hypertensive exacerbations making her blood pressure much more difficult to properly control."  The physician reiterates this opinion in another VA medical record as recently as January 2016.

In addition, the Veteran underwent several VA examinations, including some that provided negative opinions regarding the Veteran's aggravation claim including those dated April 2011, February 2013, November 2013 and August 2015.  The April 2011 examiner found that the Veteran's chronic pain did not aggravate her hypertension because there is no literature associating the two conditions.  Furthermore, the examiner pointed out that acute pain can cause elevated blood pressure due to the association with "activation of the sympathetic nervous system and associated hyperadrenergic response," but that chronic pain lacks the those qualities.  

The November 2013 examiner noted that NSAIDS can cause an elevation in blood pressure, but the blood pressure returns to baseline once that drug is stopped.  Therefore, the examiner opined that the medical evidence is not sufficient to support a determination of a baseline level of severity.  In addition, the examiner answered negatively the question of whether the Veteran's hypertension was at least as likely as not aggravated beyond its natural progression by her service connected conditions. 

The August 2015 examiner opined that the Veteran's hypertension was not aggravated by her service-connected disabilities.  Similar to the November 2013 VA examination report, the examiner noted that NSAIDS can cause elevation in blood pressure that returns to baseline once that drug is stopped.  In addition, the examiner addressed the Veteran's assertions that her hypertension is aggravated by her service-connected symptoms including chronic pain, sleep disturbance and obesity.  The examiner noted that although there may be an association between sleep disturbances, chronic pain and hypertension, those are only associations and not cause and effect.  Regarding a relationship between obesity and hypertension, the examiner found that hypertension has multifactorial causes, and that, as such, it would not be possible to determine to what degree each of those risk factors contributed to the claimed condition.  Furthermore, the examiner found that VA records showed continual use of NSAIDS, but not continual use of antihypertensive medication.  Therefore, the examiner stated he was unable to determine what affect the NSAID use had on the Veteran's hypertension.

The Board finds that both the VA physicians and VA examiners are competent to provide opinions as to the etiology of the Veteran's hypertension and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  However, the Board finds that the VA examiners opinions that provided negative evidence focused substantially on a lack of an established baseline in providing their negative opinions.  As stated above, that more restrictive standard is not applicable to this case.  Therefore, after reviewing all the evidence of record, the Board concludes that the evidence weighs in favor of establishing that the Veteran's hypertension was aggravated by her service-connected conditions.  

Accordingly, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection based on aggravation of hypertension is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection, to include on a secondary basis, for degenerative joint disease (DJD) of the right knee is denied.

Entitlement to service connection, to include on a secondary basis, for degenerative joint disease (DJD) of the left knee is denied.

Entitlement to service connection for hypertension is granted.



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


